805 F.2d 552
105 Lab.Cas.  P 12,097
Laurence G. RUSSELL, et al., Plaintiffs-Appellants,v.NATIONAL MEDIATION BOARD, et al., Defendants-Appellees.
No. 86-1450

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Dec. 8, 1986.
Robert F. Gore, Springfield, Va., John Cosmic, Amarillo, Tex., for plaintiffs-appellants.
Mark W. Pennak, William Kanter, Attys., U.S. Dept. of Justice, Civil Div., Appellate Staff, Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Texas.
Before RUBIN, RANDALL, and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
In an obvious effort to avoid further litigation over fees in this case, this court in Russell v. National Mediation Board,1 gave express instructions to the district court concerning determination of the issue of recovery of attorney's fees should that issue arise on remand.  No application for reconsideration of that opinion was filed.  The district court followed our instructions to the letter.  While the instructions may have been dicta, they were purposive, designed to prevent the request for attorney's fees from resulting in a second major litigation.2   We may have power to reopen the matter, but we decline to do so.  Accordingly, the judgment of the district court is


2
AFFIRMED.



1
 775 F.2d 1284, 1291 n. 8 (5th Cir.1985)


2
 Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)